PER CURIAM.
Appellant pled guilty to two misdemean- or drug offenses. The trial court adjudicated Appellant delinquent and sentenced him to a “non-secure residential” program. We affirm the adjudication of delinquency, but reverse the disposition order because, as the State properly concedes, the trial court erred in sentencing Appellant to a non-secure residential program without making the required written findings. See § 985.441(2)(d), Fla. Stat. (2012) (authorizing the trial court to commit a child whose offense is a misdemeanor to a non-secure residential placement if the court makes written findings that “the protection of the public requires such placement or that the particular needs of the child would be best served by such placement”). We remand for the trial court to make written findings to support its placement decision, or if it is unable to do so, to resentence Appellant. See P.W. v. State, 135 So.3d 583 (Fla. 1st DCA 2014); K.M.H. v. State, 91 So.3d 262 (Fla. 1st DCA 2012).
AFFIRMED in part: REVERSED in part: REMANDED with directions.
PADOVANO, WETHERELL, and BILBREY, JJ., concur.